In a negligence action to recover damages for personal injuries, etc., defendants appeal from (1) an order of the Supreme Court, Orange County, dated February 17, 1977, which set aside the jury verdict in favor of plaintiffs and directed a new trial as to damages, unless plaintiffs stipulated to accept reduced amounts, and (2) the judgment entered on the reduced amounts on March 9, 1977. Order and judgment, insofar as they are in favor of plaintiff Daisy Wallace in the sum of $3,500 affirmed, without costs or disbursements. Order and judgment, insofar as they are in favor of plaintiff Joseph Wallace, reversed, on the law, and, as between the said plaintiff and the defendants, action severed and new trial granted with respect to the issue of damages only, with costs to abide the event, unless within 20 days after entry of the order to be made hereon, the said plaintiff shall serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict in his favor from $46,440 to $31,440, and to the entry of an amended order and judgment accordingly, in which event, the order and judgment in his favor, as so *760reduced and amended, are affirmed, without costs or disbursements. The award in favor of the plaintiff-respondent Joseph Wallace was excessive to the extent indicated herein. Latham, J. P., Cohalan, Rabin and Hawkins, JJ., concur.